[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 3, 2009
                              No. 08-16843                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 94-00142-CR-1-LSC-ETC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RANDOLPH HUBBARD,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (June 3, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Randolph Hubbard is a federal prison inmate serving concurrent sentences
of 250 months for conspiracy to possess with intent to distribute cocaine base and

for possessing the drug with intent to distribute on two separate occasions. In

April 2008, Hubbard moved the district court pursuant to 18 U.S.C. § 3582(c)(2)

to reduce his sentence in accordance with Amendment 706 to the Sentencing

Guidelines, which reduced base offense levels for cocaine base offenses. The

district court found that Amendment 706 applied and reduced his prison term to

210 months. Nevertheless, the court denied his request for further reduction in

light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621

(2005), and Kimbrough v. United States, 552 U.S. __, 128 S.Ct. 558, 169 L.Ed.2d

481 (2007). Hubbard now appeals the court’s decision, arguing that the court erred

by not reducing his sentence further based on those cases.

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentence range

that has subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). However, the Sentencing Guidelines provide that, in general, a district

court “shall not reduce the defendant’s term of imprisonment under 18 U.S.C. §

3582(c)(2) and this policy statement to a term that is less than the minimum of the

amended guideline range.” U.S.S.G. § 1B1.10(b)(2)(A).

      Hubbard’s argument is foreclosed by this court’s precedent. See United



                                          2
States v. Melvin, 556 F.3d 1190, 1193-94 (11th Cir. 2009), petition for cert. filed,

(U.S. Feb. 10, 2009) (No. 08-8664) (holding that Booker and Kimbrough do not

apply to § 3582(c)(2) proceedings and, accordingly, do not “prohibit the limitations

on a judge’s discretion in reducing a sentence imposed by § 3582(c)(2) and the

applicable policy statement by the Sentencing Commission”).

      AFFIRMED.




                                          3